Exhibit 99.2 RETALIX LTD. PROXY FOR THE SPECIAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY7, 2013 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby constitutes and appoints SHUKY SHEFFER, SARIT SAGIV and VERED BEN JACOB and each of them, the true and lawful attorneys, agents and proxies of the undersigned, with full power of substitution to each of them, to represent and to vote, on behalf of the undersigned, all of the Ordinary Shares of Retalix Ltd. (the “Company”), held of record in the name of the undersigned at the close of business on December10, 2012, at the Special General Meeting of Shareholders (the “Meeting”) to be held at the executive offices of the Company, 10 Zarhin Street, Ra’anana, 43000, Israel on Monday, January7, 2013 at 10:00a.m. (Israel time), and at any and all adjournments or postponements thereof on the following matters, which are more fully described in the Notice of Special General Meeting of Shareholders of the Company and Proxy Statement relating to the Meeting. The undersigned acknowledges receipt of the Notice of Special General Meeting of Shareholders and Proxy Statement of the Company relating to the Meeting. This Proxy, when properly executed, will be voted in the manner directed herein by the undersigned. If no direction is made with respect to any matter, this Proxy will be voted FOR each such proposal and in such manner as the holder of the proxy may determine with respect to any other business as may properly come before the Meeting or any and all adjournments or postponements thereof (including voting on the adjournment or postponement of such meetings). Any and all proxies heretofore given by the undersigned are hereby revoked. (Continued and to be signed on the reverse side) SPECIAL GENERAL MEETING OF SHAREHOLDERS OF RETALIX LTD. January7, 2013 Please date, sign and mail your proxy card in the envelope provided as soon as possible. ↓Please detach along perforated line and mail in envelope.↓ THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE APPROVAL OF THE MERGER AND MERGER AGREEMENT DESCRIBED IN PROPOSAL1 AND “FOR” THE OTHER PROPOSAL DESCRIBED BELOW. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x FOR AGAINST ABSTAIN Directions (Proposal 1) If you are Merger Sub, NCR or a person holding at least 25% of the means of control of either of them, or anyone acting on behalf of either of them, including any of their affiliates (as described in the Proxy Statement) and wish to vote “For” or “Against” Proposal 1, you should not fill out this proxy card but should instead contact Sarit Sagiv (our Investor Contact) at investors@retalix.com, telephone: 1-877-573-7193 in the U.S. or +972-9-776-6600 in Israel, who will advise you as to how to submit your vote.If you hold your shares in “street name” (i.e., shares that are held through a bank, broker or other nominee) and believe that you possess a Personal Interest, you may also contact the representative managing your account, who could then contact our Investor Contact on your behalf. 1.
